Citation Nr: 1517332	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus on a de novo basis.  

The Board observes that an October 2012 RO decision (noted above) reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus on a de novo basis.  The Board notes, however, that service connection for those disorders was previously denied in a final May 1998 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In December 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  





FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in May 1998; the Veteran did not appeal this denial nor was new and material evidence received within the appeal period.

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current bilateral hearing loss had its onset in service.  

4.  The RO denied service connection for tinnitus in May 1998; the Veteran did not appeal the denial nor was new and material evidence received within the appeal period.

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran's current tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The May 1998 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

4.  The May 1998 RO decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

5.  New and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for bilateral hearing loss and for tinnitus in May 1998.  The Board notes that there was no evidence received within one year of the May 1998 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The May 1998 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the May 1998 RO decision included the Veteran's service treatment records; January 1998, March 1998, and May 1998 VA examination reports; and the Veteran's own statements.  The RO denied service connection for bilateral hearing loss on the basis that there was no record of treatment for bilateral hearing loss during the Veteran's period of service and because the Veteran had not furnished any medical evidence to show incurrence in, or continuity of, bilateral hearing loss since service.  The RO indicated that the Veteran's service treatment records showed normal hearing, bilaterally, under the provisions of 38 C.F.R. 38 C.F.R. § 3.85, throughout the Veteran's period of service and pursuant to his (October 1962) separation examination.  

The RO also denied service connection for tinnitus on the basis that there was no record of treatment during the Veteran's period of service and that he did not furnish any medical evidence showing the inception of tinnitus during service.  The RO noted that the Veteran's service treatment records did not show complaints or diagnoses of tinnitus (ringing in the ears) in service.  

The evidence received since the May 1998 RO decision includes post-service VA treatment records; an August 2012 VA audiological examination report; an August 2013 statement from B. Rosane, M.D; and statements and testimony from the Veteran.  

An August 2012 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies) in the Veteran's right ear; sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies) in his left ear; and tinnitus.  The examiner commented that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that there was no change in thresholds noted when an audiogram was taken in October 1958 as compared to the discharge audiogram in October 1962.  

The examiner also indicated that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  

An August 2013 statement from B. Rosane, M.D., indicated that the Veteran had bilateral hearing loss that was worse in his left ear.  Dr. Rosane stated that the Veteran was exposed to jet engine noise throughout his career in the Air Force.  Dr. Rosane maintained that the Veteran's hearing loss was consistent with noise-induced hearing loss and that it was likely caused from exposure to jet noise.  

The Board notes that in the evidence available at the time of the May 1998 RO decision, there was no specific evidence relating the Veteran's bilateral hearing loss and tinnitus to his period of service.  The August 2013 statement from Dr. Rosane specifically indicated that the Veteran was exposed to jet engine noise throughout his career in the Air Force; that his hearing loss was consistent with noise-induced hearing loss; and that it was likely caused from exposure to jet noise.  Additionally, the Board notes that examiner, pursuant to the April 2012 VA audiological examination report, indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Additionally such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the August 2013 statement from Dr. Rosane, and the April 2012 VA examiner's opinion as to the etiology of the Veteran's tinnitus, are evidence that is both new and material because the claims were previously denied, at least in part, on the basis that the evidence did not show current bilateral hearing loss and tinnitus stemming from the Veteran's period of service.  In this case, Dr. Rosane related the Veteran's bilateral hearing loss to his period of service, and the VA examiner related the Veteran's tinnitus to his bilateral hearing loss.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claims, and raises a reasonable possibility of substantiating the claims.  The Board concludes that the evidence received since the May 1998 RO decision is new and material, and that reopening the claims is warranted.  

II. Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to in-service acoustic trauma.  The Veteran specifically maintains that he was exposed to jet engine noise as an aircraft mechanic during service.  He also reports that he was an assistant crew chief and that he served on B-52 aircraft during his period of service.  The Veteran states that he only wore rubber ear plugs that were inadequate.  He indicates that he suffered from ringing in the ears soon after he was discharged from service.  The Veteran essentially reports that his bilateral hearing loss and tinnitus were first experienced soon after service and have continued since service.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and do not show complaints, findings, or diagnoses of tinnitus.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

Post-service private and VA treatment records indicate that the Veteran was treated for a hearing loss disability as defined by 38 C.F.R. § 3.385 and for tinnitus.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been diagnosed with bilateral hearing loss and tinnitus.  

The Board notes that, as to the etiology of the Veteran's bilateral hearing loss, there is a positive opinion of record pursuant to an August 2013 statement from a private physician.  There is also a negative opinion of record pursuant to an August 2012 VA audiological examination report.  

In an August 2013 statement, B. Rosane, M.D., indicated that the Veteran had bilateral hearing loss that was worse in his left ear.  Dr. Rosane stated that the Veteran was exposed to jet engine noise throughout his career in the Air Force.  Dr. Rosane maintained that the Veteran's hearing loss was consistent with noise-induced hearing loss and that it was likely caused from exposure to jet noise.  

An August 2012 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he could not hear his wife if she was talking behind him, and that he had to look at people in order to hear them.  It was noted that he denied a history of ear infections, otalgia, a family history of hearing loss, or suffering from a head injury.  He stated that he worked as a mechanic as a civilian and that he had recreational noise exposure from hunting once in a while.  The Veteran also reported that no particular incident caused his tinnitus, but that he first noticed it back in the 1960s.  

The examiner reported results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies) in the Veteran's right ear; sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies) in his left ear; and tinnitus.  The examiner commented that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that there was no change in thresholds noted when an audiogram was taken in October 1958 as compared to the discharge audiogram in October 1962.  The examiner also indicated that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  

The Board finds that the opinion provided by the VA examiner, pursuant to the August 2012 VA audiological examination, has little probative value.  The examiner essentially indicated that the Veteran's bilateral hearing loss was not related to his period of service because there was no change in the audiograms at the times of his entrance and separation from service.  However, in regard to the Veteran's bilateral hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Additionally, the VA examiner, pursuant to the August 2012 VA audiological examination report, did not address the Veteran's reports of hearing problems and tinnitus soon after his separation from service and since that time.  The Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

In his August 2013 statement, Dr. Rosane indicated that the Veteran was exposed to jet engine noise throughout his career in the Air Force; that his hearing loss was consistent with noise-induced hearing loss; and that it was likely caused from exposure to jet noise.  The Board notes that there is no indication that Dr. Rosane reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. Rosane's statements are more consistent with the evidence of record, to include the Veteran's reports of hearing loss and ringing in the ears soon after his separation from service and since that time, and the description of exposure to jet engine noise in service is consistent with the nature of the Veteran's military service.  Therefore, the Board finds that the Dr. Rosane's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

The Veteran is competent to report hearing problems and tinnitus soon after service and since that time.  Dr. Rosane, in a probative opinion, has specifically related the Veteran's bilateral hearing loss to his period of service.  Additionally, the VA examiner, pursuant to the April 2012 VA audiological examination report, indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  


Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss and tinnitus that had their onset during his period of service.  Service connection for bilateral hearing loss and for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for bilateral hearing loss has been is granted.  

Service connection for bilateral hearing loss is granted.  

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for tinnitus loss has been is granted.  

Service connection for bilateral tinnitus is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


